UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Mark One [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 12, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4141 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in charter) Maryland 13-1890974 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2 Paragon Drive Montvale, New Jersey 07645 (Address of principal executive offices) (201) 573-9700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] As of October 16, 2009, the Registrant had a total of 58,344,210 shares of common stock - $1 par value outstanding. Explanatory NoteThis amended Form 10-Q/A is being filed to replace the exhibits containing certifications to the Form 10-Q filed on October 20, 2009, which were signed by Mr. Eric Claus, who wasseparated from the Company effective October 19, 2009. As indicated in our Form 8-Kfiled on October 20, 2009, Mr. Eric Claus, President and Chief Executie Officer of theCompany, was separated from the Company effective October 19, 2009. Therefore, the exhibits containing certifications to the Form 10-Q signed by Mr. Eric Claus onOctober 20, 2009 have been replaced with exhibits containing certifications signed by theinterim Chief Executive Officer, Mr. Christian Haub. The Great Atlantic & Pacific Tea Company, Inc. PART I - FINANCIAL INFORMATION ITEM 1 - Financial Statements The Great Atlantic & Pacific Tea Company, Inc. Consolidated Statements of Operations (Dollars in thousands, except share and per share amounts) (Unaudited) 12 Weeks Ended 28 Weeks Ended Sept. 12, 2009 Sept. 6, 2008 Sept. 12, 2009 Sept. 6, 2008 Sales $ 2,065,061 $ 2,182,636 $ 4,855,304 $ 5,105,301
